Citation Nr: 1023382	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  08-20 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an initial evaluation in excess 20 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1978 and from September 1982 to January 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
the Veteran's claim for service connection for diabetes 
mellitus, and assigned a 20 percent evaluation effective 
November 27, 2006.  The Veteran disagreed with the assigned 
rating. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Veteran asserts that a higher initial rating is warranted 
for diabetes mellitus.  During the hearing before the 
undersigned, he testified he passed out on two occasions due 
to diabetes.  He said he was taken to the emergency room at 
St Peter's Hospital in Helena, Montana, and that he was also 
hospitalized at Lutheran Medical Center in January 2009.  
There is no indication the records of this treatment have 
been requested.  The United States Court of Appeals for 
Veterans Claims (Court) has also held that where the veteran 
claims that a disability is worse than when originally rated, 
and the available evidence is too old to adequately evaluate 
the current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Since the Veteran alleges his condition has increased in 
severity since the most recent VA examination, the Board 
finds that a VA examination should be authorized.  See 38 
C.F.R. § 3.326(a) (2009).

When he was examined by the VA in October 2008, the Veteran 
indicated he sees a private medical provider for follow-up 
for his diabetes mellitus.  These records have not been 
associated with the claims folder.
Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the Veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for diabetes mellitus 
since 2008.  The RO should specifically 
request the Veteran provide the pertinent 
information concerning his treatment at 
St. Peter's Hospital, Lutheran Medical 
Center and the private medical provider 
who treats him for diabetes mellitus.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the Veteran.

2.  The Veteran should then be afforded a 
VA examination for diabetes mellitus to 
determine its nature and severity.  All 
necessary tests should be performed.  The 
examiner should set forth all symptoms 
and complications associated with 
diabetes mellitus, including any 
aggravation thereof.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


